Citation Nr: 1621377	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  11-19 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Marine Corps from July 1967 to September 1969 and was awarded the Combat Action Ribbon.  

The Veteran died in July 2014.  The appellant filed a request to substitute for the Veteran and the agency of original jurisdiction (AOJ) recognized the Veteran's surviving spouse as the substitute claimant.  See September 2014 Request for Substitution of Claimant Upon Death of Claimant and October 2015 supplemental statement of the case.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Detroit, Michigan.

This case was before the Board in February 2014, when it was remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as unprovoked irritability, panic attacks, constant anxiety and depression, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships.

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience no earlier than December 30, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the grant of TDIU have been met from December 30, 2009, but not prior to that date.  38 U.S.C.A. § 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Evaluation for PTSD

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD has been evaluated as 50 percent disabling effective May 18, 2009, under Diagnostic Code 9411.  Diagnostic Code 9411 uses the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Under the General Rating Formula, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015). 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). 

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

A May 2009 VA treatment note related that the Veteran's PTSD was "severe," that he cried throughout his entire appointment, and that a December 2008 trip to Washington, DC, to see the wall and an old friend have "unleased an ever-worsening torrent of symptoms" which the Veteran could no longer keep bottled up.

In an August 2009 letter from the Vet Center, the Veteran's therapist recommended inpatient treatment at the VA Medical Center (VAMC) because of the severity of the Veteran's PTSD symptoms.  The Veteran complained of insomnia, inability to perform vocationally, nightmares, and isolation - "hell for 40 years."  The therapist related that the Veteran's symptoms of avoidance and numbing of general responsiveness (such as no sex drive for the last two years) were especially severe, and that seeing people of Asian descent triggered extreme anxiety in the Veteran.      

The Veteran underwent a VA examination in September 2009.  The Veteran reported that he enjoyed being alone, felt safe with his dogs, and that his first marriage ended due to anger management issues on his part.  He stated that he was on anti-depressants and anti-anxiety medication for PTSD.  The examiner related that the Veteran's attention was intact, he was oriented, thought process and content were unremarkable, judgment was intact, the Veteran had insight into his issues, he had nightmares nightly, he did not have hallucinations or inappropriate behavior, had no panic attacks, and did not have homicidal or suicidal thoughts.  The examiner noted good impulse control, no episodes of violence, an inability to maintain minimal personal hygiene, and no problem with activities of daily living.  The Veteran's memory was intact.  The examiner reported that the Veteran experienced avoidance, diminished interest in activities, detachment or estrangement, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  The examiner judged the Veteran's symptoms to be moderate to severe, and stated that they were getting worse with time.  The Veteran was assigned a GAF of 50.  

The Veteran reported having anger management issues and problems at work due to being tired because of sleep issues.  The Veteran reported having problems at work for the past 10 years, which consisted of inability to focus due to lack of sleep.  He worked for a school system and was in charge of the heating and cooling.  As a result of his safety concerns, the Veteran gave his resignation to his employer.  The Veteran reported enjoying staying to himself, not being around people, not having any close friends, and enjoying spending his time in isolated areas of the state, in the woods, training his dogs. 

An April 2010 VA treatment note related that the Veteran experienced panic attacks in the past year despite being on anti-anxiety medication.  The therapist noted that the Veteran looked and sounded quite depressed.  He was prescribed additional medication for his panic attacks.  

A May 2010 examination performed by a private psychiatrist for the Social Security Administration (SSA) stated that the Veteran had a tendency to "minimize [his] symptoms" and that he was seen "shaking, crying, and keeping his head down" while describing his experiences and symptoms.  The psychiatrist reported that he "believed the pressure of employment would be a major factor in decompensation" and that the Veteran was not able to manage his benefit funds.  The Veteran was fairly dressed and groomed. He had trouble performing simple math in his head, and could not interpret proverbs, indicating issues with abstract thinking.  His GAF was judged to be 60.  The Veteran received SSA disability compensation starting December 29, 2009, with a primary diagnosis of hypertensive cardiovascular disorder and a secondary diagnosis of anxiety-related disorders.   

A June 2011 Vet Center note related that the Veteran tended to underreport his symptoms, that he was in individual, group, and family therapy, that he experienced flashbacks, was especially anxious around anniversaries, was socially isolated and described a profound sense of alienation and detachment, did not participate in any group public events, avoided both open and tight spaces, had racing thoughts, hypervigilance, generalized anxiety, and emotional numbing.   

The Veteran underwent a VA examination in May 2014.  The examiner related that the Veteran had a good relationship with his wife and daughters, thought about the war a lot, and was unable to sleep due to nightmares.  He was recently diagnosed with bone and lung cancer, and was going through chemotherapy.  The Veteran reported working for the school system and retiring in December 2009 as he was unable to focus.  He told the examiner that he was involved in battles which resulted in heavy losses in Vietnam, that he lost several good friends, and that he did not like to talk about it.  He described his wife as being very supportive and helpful.  The Veteran related that he took several medications for his symptoms, and that he preferred to hide in the basement.  He did not report any suicidal or homicidal thoughts.  

The examiner related that the Veteran experienced avoidance, detachment or estrangement, persistent negative emotional state and inability to experience positive emotions, irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, sleep disturbances, depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.   

The Veteran's spouse submitted a statement in August 2009.  She related that the Veteran experienced sleepless nights, depression, outrage, anger, nightmares, and flashbacks.  She related that the Veteran was not able to be around Fourth of July fireworks, has attacked their daughter in his sleep, and did not socialize and his isolation caused them not to have friends.  The Veteran's wife reported that the Veteran was a kind and a good person, and simultaneously had episodes of being mean, angry, and hurtful that sometimes lasted for hours.

Based on the record, the Board finds that an evaluation of 70 percent for the period on appeal is warranted.  As discussed above, the Veteran's symptoms and severity thereof more closely approximate a 70 percent evaluation including, in particular, anger issues, which include unprovoked irritability, as well as ongoing panic attacks not controlled with medication.  Other symptoms, included severe anxiety, severe depression, isolation, difficulty in adapting to stressful circumstances including work or a work like setting, lack of sleep resulting in lack of focus, issues with abstract thinking and inability to establish and maintain effective relationships.  Ultimately, the Veteran's overall disability picture warrants a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board has considered a higher evaluation of 100 percent disabling.  However, there is no evidence that the Veteran experienced symptoms such as "persistent" delusions or hallucinations; gross impairment of thought processes or communication; memory loss for names of close relatives, own occupation or his own name; grossly inappropriate behavior; persistent danger of hurting himself and others; disorientation to time or place; or other symptoms of a similar severity, frequency and duration.  While one examiner indicated the Veteran was not able to maintain minimum hygiene, the other evidence of record does not indicate this is the case.  Simply put, the Veteran's disability picture more closely approximated a 70 percent disability evaluation.  The signs and symptoms and the severity thereof were considered in determining that his disability more nearly approximates the criteria for a 70 percent rating.  The lay statements, which are considered competent, credible and probative, also support the finding above that a 70 percent rating is approximated.  Ultimately, looking at the evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

Extraschedular Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. § 3.321(b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for PTSD specifically consider symptoms such as depression, anxiety, irritability, anger, isolation, and difficulty getting along with others.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disability was manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The issue of TDIU is adjudicated below. 

II. Entitlement to TDIU

The Appellant asserts that the Veteran was permanently unemployable due to his service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2015). 

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Under the applicable regulations, TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the obtaining and maintaining of substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

Service connection was in effect for posttraumatic stress disorder (PTSD), rated 70 percent (increased from 50 percent as per this hereby decision); bone metastases associated with lung cancer, rated at 100 percent (effective April 24, 2014); lung cancer, rated at 100 percent (effective April 24, 2014); tinnitus, rated at 10 percent; diabetes mellitus, type II, rated at 10 percent; and bilateral hearing loss, rated at zero percent.  The combined service-connected rating for compensation prior to April 24, 2014 was 80 percent.  Therefore, the Veteran met the criteria for consideration of TDIU on a schedular basis.  

The remaining question is whether the Veteran's service-connected disabilities rendered him unemployable.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether a Veteran can find employment.  In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The late Veteran was provided multiple VA examinations and saw multiple therapists over the years.  Many of them have addressed the effects of his service-connected disabilities on employability.  Not all of them address the combined impact of the Veteran's service-connected disabilities, both physical and psychological.  However, a medical professional has, on different occasions, described the symptomatology and functional significance of the late Veteran's service-connected disabilities, including the separate impact on the ability to obtain and maintain gainful employment.

A May 2009 VA treatment note related that the Veteran's PTSD was "severe," that he cried throughout his entire appointment, and that a December 2008 trip to Washington, DC, to see the wall and an old friend have "unleased an ever-worsening torrent of symptoms" which the Veteran could no longer keep bottled up.

In an August 2009 letter from the Vet Center, the Veteran's therapist recommended inpatient treatment at the VA Medical Center (VAMC) because of the severity of the Veteran's PTSD symptoms.  

In January 2010, the Veteran reported that he last worked full-time on December 29, 2009 and could not secure or follow a substantially gainful occupation due to PTSD.  See VA Form 21-8940 received in January 2010.  

The May 2010 psychiatric examination performed for the Social Security Administration (SSA) related that the Veteran was able to understand, retain, and follow simple instructions.  The examiner opined that the Veteran was restricted to work that involved brief and superficial interactions with coworkers, supervisors, and the public.  The examiner also stated that the Veteran was subject to PTSD relapses, and the pressure of employment would be a major factor resulting in decompensation.  The Veteran received SSA disability compensation starting December 29, 2009, with a primary diagnosis of hypertensive cardiovascular disorder and a secondary diagnosis of anxiety-related disorders.   

The Veteran's therapist from the Vet Center wrote in a February 2011 letter that the Veteran was "severely and pervasively disabled at this point in time. He added that the Veteran's service-connected diabetes mellitus resulted in peripheral neuropathy in both feet and legs, and allowed the Veteran to stand for very short periods of time at a time.  The therapist related that the Veteran's emotions were limited to "passive aggressive and total withdrawal" and that the Veteran spent most of his time in the basement of his house.  The therapist concluded that although the Veteran had a strong work ethic, as evidenced by his 38 years of employment with the school system, his "prognosis [was] extremely guarded" and the "impression of [the] combined treatment team [was that the Veteran's] mental health, and therefore his ability to the best of his potential, had been permanently affected" by his PTSD symptoms. 

The May 2014 VA examiner opined that the Veteran experienced occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although he functioned satisfactorily.  

The Veteran reported in multiple statements that he had to resign from his job because he no longer felt like he could perform safely, and was afraid of causing an accident.  The Veteran related that he was sleepy during the day because he was unable to sleep at night due to nightmares related to his PTSD.  He stated that this caused him to be unable to pay attention to his work and, as he worked as a supervisor on the heating and cooling systems in schools, prevented him from performing his job in a safe manner.  

In sum, two VA therapists have opined that the Veteran was severely occupationally impaired due to his PTSD symptoms (and diabetes mellitus symptoms).  In fact, one has opined that the Veterans should be hospitalized due to his PTSD symptoms.  The SSA examiner opined that the Veteran was restricted to work that involved brief and superficial interactions with coworkers, supervisors, and the public, that he was subject to PTSD relapses, and the pressure of employment would be a major factor resulting in decompensation.  Ultimately, however, it is not the medical opinion of the physicians that is dispositive.  Rather, the adjudicator must make a decision on the employability question based on the findings of the physicians and the entirety of the record.  Moore v. Nicholson, 21 Vet. App. 211 (2007) (while the medical examiner provides a disability evaluation, the rating specialist interprets medical reports in order to match the rating with the disability).  

With respect to PTSD, the 70 percent disability rating alone demonstrates that the Veteran has "occupational and social impairment, with deficiencies in most areas, such as work" due to his PTSD.  38 C.F.R. § 4.130 (2015).  Moreover, the various VA examinations and therapy sessions have noted significant occupational and social impairment due to PTSD.  The Veteran's tendency to isolate himself, his anger issues and anxiety, decreased attention, and decreased reliability and productivity suggest interference with occupational functioning.  The question is whether the occupational impairments due to PTSD, together with the occupational impairments caused by the Veteran's service-connected physical disabilities, prevent the Veteran from obtaining or maintaining substantially gainful employment.
  
The Veteran's previous work experience appears to exclusively involve manual labor, working as a supervisor of the heating and cooling systems in a school setting.  The Veteran was judged by a clinician as no longer able to perform work that involves more than brief and superficial interaction with supervisors, co-workers, or the public.  Based on the severity of his service-connected PTSD and diabetes mellitus, he could no longer function in a job as a supervisor or working in the heating and cooling systems field, as such requires regular interaction with supervisors, co-workers or the public.  According to his service separation form, the Veteran's two years of high school was his highest level of education.  There is no indication in the record that the Veteran had the training, education, or experience that would render him able to obtain or maintain sedentary office employment, or that he would be able to complete that training.  In addition, based on the evidence available, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's PTSD symptoms, including angry outbursts, isolation, difficulty concentrating, depression, anxiety and issues with abstract thinking, rendered him unable to obtain and maintain sedentary office employment. 
The Board finds that the evidence is at least in equipoise with respect to whether the Veteran was able to secure or maintain substantially gainful employment.  The Board resolves reasonable doubt in favor of the Veteran that his education, work experience, and employment history, combined with his PTSD and diabetes mellitus symptoms, precluded securing or following a substantially gainful occupation from December 30, 2009.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.340 (2015).  Prior to December 30, 2009, the Veteran worked full-time according to his TDIU claim form and worked 40 hours each week.  Although he reportedly lost 56 days in 2009 to illness, his total income during the prior 12 months was $52,000 and there is no indication that he worked in a protected environment such as a family business or sheltered workshop.  Accordingly, the evidence does not show that his employment prior to December 30, 2009 was marginal, and TDIU is not warranted prior to that date.
 
As the evidence is at least evenly balanced as to whether the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, warranting entitlement to TDIU, no earlier than December 30, 2009.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is noted that special monthly compensation pursuant to 38 U.S.C.A. § 1114(s) was in effect from April 24, 2014 as the Veteran was 100 percent disabled due to lung cancer and had additional service-connected disabilities which were independently ratable at 60 percent or more.  Prior to that date, the criteria set forth in 38 U.S.C.A. § 1114(s) are inapplicable as the Veteran did not have disabilities separate and distinct from PTSD which were independently ratable at 60 percent or more.

ORDER

Entitlement to an evaluation of 70 percent for PTSD, but no higher, is granted. 

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability is granted from December 30, 2009.




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


